DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein an index pulsar is attached to an space between the plastic scintillator and the light guide” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
In order to enable, the “index pulsar” should be located as shown in Fig. 6 in a space between the scintillator and the reflector.
Claim Objections
Claim 6 is objected to because of the following informalities:  “an space” should be “a space”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-179855 A (hereunder Taguchi, cited in the IDS), and further in view of US 3,684,546 (hereunder Hammond).
With respect to independent claim 1, Taguchi teaches in Fig. 1 a radiation detector comprising: 
a detector case 11 which has an opening portion as shown in Fig. 1,
a reflector 72 which is attached to the opening portion of the detector case, 
a plastic scintillator 2 which is disposed inside of the detector case, with a clearance from the reflector,
a light guide 4 into which fluorescence emitted from the plastic scintillator enters, a photo multiplier tube 8  at which the fluorescence having passed through the light guide enters, and
a pre amplifier 9 which converts an output of the photo multiplier tube into a current pulse; but is silent with wherein the plastic scintillator or the light guide has a soaked layer of ammonia which is formed on a surface thereof.
	In column 2, line 55 – column 3, line 7, Hammond teaches having an ammonium layer over the scintillator layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Taguchi in order to achieve desired pH level for treating desired scintillator. The “soaked layer” is within the ordinary skilled art to have a desired layer. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a 
With respect to dependent claim 2, in Fig. 1 Taguchi teaches wherein the reflector consists of a sheet like plastic film 71 and a metal layer 72 which is formed on the plastic film.
With respect to dependent claim 3, Taguchi teaches wherein the reflector has a polyparaxylylene resin layer see paragraph [0023]  which is formed on the metal layer.
With respect to dependent claim 4, in Fig. 1 Taguchi teaches wherein the reflector is disposed with the metal layer formed on the plastic film directing to a recess side of the detector case.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi modified by Hammond, and further in view of US 6,355,921 B1 (hereunder Frederick).
The teaching of Taguchi modified by Hammond has been discussed above.
With respect to dependent claim 5, Taguchi is silent with wherein the reflector consists of a stainless steel sheet.
	Frederick teaches a reflector 34 made of stainless steel. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Taguchi modified by Hammond in order to have a reflector by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi modified by Hammond, and further in view of US 9,535,177 B2 (hereunder Ramsden).
The teaching of Taguchi modified by Hammond has been discussed above.
With respect to dependent claim 6, Taguchi is silent with wherein an index pulsar is attached to an space between the plastic scintillator and the light guide.
In Fig. 2 Ramsden teaches an index pulsar 20. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Taguchi modified by Hammond in order to calibrate desired radiation detector by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 7, Ramsden teaches a multichannel analyzer 12 which analyzes an output of the pre amplifier, but is silent with a variable gain amplifier which converts the output of the pre amplifier into a voltage pulse; wherein gain correction of the variable gain amplifier is performed based on an output of the multichannel analyzer. However, Ramsden teaches in column 6, lines 45 – 58 determining a correction factor for the data acquisition circuit based on a difference between the calculated energy and the known energy. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Taguchi modified by Hammond so as to have the limitation of “a variable gain amplifier which converts the output of the pre amplifier into a voltage pulse; wherein gain correction of the variable gain amplifier is performed based on an output of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884       
2/14/2021